Judgment, Supreme Court, New York County, rendered November 30, 1976, convicting defendant-appellant of criminal possession of a controlled substance, first degree (Penal Law, § 220.21), and fifth degree (Penal Law, § 220.09), unanimously modified, as a matter of discretion in the interest of justice, to vacate the latter portion of the judgment (fifth degree) and to dismiss that count of the indictment which specifies the same, and otherwise affirmed. There were two separate possessions of contraband charged in this case, the more serious addressed to the bag defendant was carrying, the lesser to what was found on his person. Though the latter was therefore not included in the former, the District Attorney concedes it should he dismissed, and that will be done. (Cf. People v Gaul, 63 AD2d 563.) Both arrest and search of defendant’s person were lawful. The car in which he was a passenger was properly halted by police because it answered the description of a stolen auto. Defendant then fled with the afore-mentioned paper bag and did not stop for investigation in response to police commands. Apprehended and arrested, search of his person proceeded. No other point worthy of discussion appears. Concur— Lupiano, J. P., Birns, Lane and Markewich, JJ.